

115 S22 IS: Nevada Land Sovereignty Act
U.S. Senate
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 22IN THE SENATE OF THE UNITED STATESJanuary 4, 2017Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend title 54, United States Code, to prohibit the further extension or establishment of
			 national monuments in the State of Nevada except by express authorization
			 of Congress.
	
 1.Short titleThis Act may be cited as the Nevada Land Sovereignty Act. 2.Limitation on further extension or establishment of national monuments in the State of NevadaSection 320301(d) of title 54, United States Code, is amended—
 (1)in the subsection heading, by inserting or Nevada after Wyoming; and (2)by inserting or Nevada after Wyoming.